Citation Nr: 1302974	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  11-31 086	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before a Decision Review Officer in May 2011, after submitting his notice of disagreement.  A transcript of that hearing is of record.  He requested and was scheduled for a videoconference hearing before the Board in December 2012.  However, the Veteran failed to appear and has not requested that the hearing be rescheduled.  As such, the Board hearing request is considered to have been withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2012).


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all issues in this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, stated in a December 2012 letter that he wished to terminate his appeal as to service connection for obstructive sleep apnea and service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As such, he has withdrawn all issues on appeal.  Therefore, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


